Citation Nr: 1016583	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  05-00 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for an anxiety disorder. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1962 to March 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia.

The Board notes that the Veteran had a Board hearing before 
the undersigned Board member in September 2005.  The hearing 
transcript has been associated with the claims file.

In June 2007, the Board remanded the case to the RO for 
further development in accordance with VA's duty to assist. 

In a June 2009 decision, the Board denied entitlement to 
service connection for an anxiety disorder.  The Veteran 
appealed the decision to the United States Court of Appeals 
for Veterans Claims (Court).  Pursuant to a Joint Motion for 
Remand (JMR), the Court, in a November 2009 Order, vacated 
the Board's June 2009 decision and remanded the matter to the 
Board.  In the remand, the parties noted that the Board had 
applied an incorrect legal standard for deciding claims 
involving continuity of symptomatology and appeared to make a 
finding in contravention of Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) regarding lay evidence.  The 
Court then remanded the case to the Board in order to 
reevaluate whether a VA examination is necessary with regard 
to the Veteran's anxiety claim.  The case is now before the 
Board once again for adjudication.  

The  issues of entitlement to service connection for 
posttraumatic stress disorder and entitlement to a total 
rating for compensation on the basis of individual 
unemployability appear to have been raised by the record, but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the Veteran's appeal has been obtained.

2.  The competent, credible evidence of record shows that the 
Veteran's current anxiety disorder is related to service.


CONCLUSION OF LAW

An anxiety disorder was incurred in active service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.

Law and Analysis

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  The 
term 'active military, naval, or air service' includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 
2001).

Thus, in order to establish service connection, a claimant 
must generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

In this case, the Veteran contends that his anxiety disorder 
started in service and that he has experienced anxiety ever 
since service discharge.  The Veteran reported that he did 
not seek treatment for anxiety or a nervous condition while 
in service, but that he drank to settle his nerves.  He 
reported first seeking treatment in 1989.  See September 2005 
hearing transcript.  He reported working as a tank driver in 
service and said that he witnessed a tank accident in which a 
soldier unknown to him was killed.  Id.  He also reported 
that he saw doctors from 1966 to 1972 for a variety of 
medical problems.  The Veteran contends that in 1965, while 
working for Bristol Door Co., he was told by his supervisor 
that he could no longer work due to his anxiety.  The Veteran 
further contends that his marriage failed as a result of his 
anxiety.  See 2008 lay statements.

A review of the service records, including entrance and 
separation reports, shows no evidence of complaints of or 
treatment for an anxiety disorder or a nervous condition.  
Personnel records show he was an armor crewman in an armor 
unit.

Post-service treatment records indicate complaints and a 
diagnosis of anxiety in December 2002.  The record also shows 
treatment for anxiety in March 2003 and August 2008.  A 
December 2004 private record shows treatment for insomnia.  
An August 2008 private treatment record shows a diagnosis of 
anxiety and posttraumatic stress disorder.  Although the 
Veteran reported treatment in 1989, there is no evidence of 
record of such treatment.  Treatment records from the 1960s 
had been destroyed and were unavailable for review.

In March 2010, the Veteran was examined by a private 
psychologist.  Upon examination, including a complete review 
of the claims file, the examiner opined that the Veteran's 
anxiety disorder was related to service.  Specifically, the 
examiner relied substantially on lay statements of continued 
symptomatology provided by the Veteran, his daughter and ex-
spouse.

Lay statements provided by the Veteran's ex-wife and daughter 
and received in April 2010 reported observable symptomatology 
of an anxiety disorder.  Specifically, the Veteran's ex-wife 
indicated a noticeable change in the Veteran's behavior upon 
returning home from service.  She reported symptoms including 
anger, verbal abuse, jealousy, nervousness, anxiety and a 
drinking habit.  She also confirmed that the Veteran had been 
treated for anxiety by a family doctor in the 1960s and that 
they divorced in 1983.  The Veteran's daughter reported 
observing the Veteran's symptoms for as long as she could 
remember (she was born in 1965).  She reported that the 
Veteran was nervous, easily agitated and upset, angry and 
easily fatigued.  She also reported seeing him drink 
frequently to calm his nerves.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

With regard to the lay statements of record, the Board notes 
that lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  See Jandreau, supra.  
In this regard, the Board deems these statements credible as 
they are supported by and are consistent with the evidence of 
record, to include medical evidence showing treatment for a 
diagnosed anxiety disorder.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (noting that the Board is 
obligated to determine the credibility of lay statements).  
Moreover, these statements are probative as they support the 
Veteran's contentions with regard to continuity of 
symptomatology since service.

Regarding the 2010 private psychologist's opinion, the Board 
deems the opinion adequate, competent and the only probative 
medical opinion of record.  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993) (the credibility and weight to be attached 
to such opinions are within the province of the Board as 
adjudicators); see also Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when VA gives 
an adequate statement of reasons and bases).  In this regard, 
the examiner reviewed the claims file including hearing 
testimony and lay statements submitted by the Veteran's ex-
wife and daughter.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (holding that factors for assessing the 
probative value of a medical opinion included the physician's 
access to the claims file and the thoroughness and detail of 
the opinion); see also Gabrielson v. Brown, 7 Vet. App. 36, 
40 (1994) (greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence).  The examiner considered the Veteran's occupation 
as a tank driver in service, that he was fired from his job 
in 1965 due to his nervous condition, as well as lay 
statements attesting to the Veteran's nervousness and 
anxiety.  Additionally, the examiner provided rationale for 
his medical opinion.  Specifically, the examiner supported 
his opinion with lay statements regarding the Veteran's 
continuity of symptomatology since service.  He determined 
the statements to be credible and consistent with the record.  
The Court has held that a review of the claims file cannot 
compensate for lack of the reasoned analysis required in a 
medical opinion, which is where most of the probative value 
of a medical opinion comes from.  "It is the factually 
accurate, fully articulated, sound reasoning for the 
conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  In this case, the VA examiner reviewed the Veteran's 
entire medical history and provided rationale for the medical 
opinion expressed.  Additionally, the Board notes that the 
examiner based his opinion on the lay statements of record 
which have been deemed credible.  Moreover, there is no 
medical opinion of record which conflicts with the 2010 
examiner's opinion.  

Therefore, the Board finds that the medical and lay evidence 
of record support a link between the Veteran's anxiety 
disorder and service.  Accordingly, the Board finds that 
service connection for an anxiety disorder on a direct basis 
must be granted.




ORDER

Service connection for an anxiety disorder is granted.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


